UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-6597


JAMES S. FALLER, II,

                     Petitioner - Appellant,

              v.

JENNIFER SAAD,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:17-cv-00048-IMK)


Submitted: September 11, 2018                                 Decided: October 18, 2018


Before WYNN, THACKER, and HARRIS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


James S. Faller, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James S. Faller, II, a federal prisoner, appeals the district court’s order adopting

the recommendation of the magistrate judge and denying and dismissing his 28 U.S.C.

§ 2241 (2012) petition. We have reviewed the record and find no reversible error. Faller

has failed to satisfy his burden of demonstrating that 28 U.S.C. § 2255 (2012) is an

inadequate or ineffective means of challenging the validity of his detention. See Rice v.

Rivera, 617 F.3d 802, 807 (4th Cir. 2010). The district court lacked jurisdiction over

Faller’s petition, id., and we therefore grant leave to proceed in forma pauperis, modify

the district court’s order, Faller v. Saad, No. 1:17-cv-00048-IMK (N.D.W. Va. May 10,

2018), to reflect a dismissal without prejudice for lack of jurisdiction, and affirm the

dismissal as modified, 28 U.S.C. § 2106 (2012). * We deny Faller’s motion to seal, but

order that the affiant’s name and identifying information be redacted from the

appendices. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              AFFIRMED AS MODIFIED




       *
         Faller has petitioned this court to hear this appeal en banc. The court denies the
petition. No judge requested a poll under Fed. R. App. P. 35 on the petition.


                                            2